DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 58-71, drawn to an infusion apparatus, classified in A61M5/1689.
II. Claims 72-77, drawn to an infusion apparatus, classified in A61M 5/16877.
III. Claim 78, drawn to an infusion apparatus, classified in A61M 5/16895.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed have a materially different design wherein Invention I does not require a flow sensor module configured to generate drop signals based on detecting drops of fluid dispensed from the fluid container, which is required of by Invention II and Invention II does not require a load connector configured to accept a fluid container in a weight-bearing configuration; a chamber configured to receive fluid from the fluid container, wherein the chamber is configured to enable formation of fluid drops as the fluid traverses the chamber; a weight sensor coupled to the load connector, wherein the weight sensor is configured to generate a weight signal based on a measured weight of the fluid container in the weight-bearing configuration; a drop sensor configured to generate drop signals based on detecting the fluid drops of the fluid traversing the chamber, which is required of by Invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed have a materially different design wherein Invention I does not require comparing the drop signals in the period of time with the drop signals in a previous period of time; computing an estimate of the flow rate of the fluid based on the comparing, and transmitting a control signal to adjust the flow rate of the fluid responsive to determining a difference between a desired flow rate and the second estimate, which is required of by Invention III and Invention III does not require computing a weighted average of estimates of a flow rate of the fluid based on the drop signals, the weight signal, and fluid parameters of a medical fluid, and transmitting a control signal to adjust the flow rate of the fluid based on the weighted average of the estimates of the flow rate, which is required of by Invention I. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the inventions as claimed have a materially different design wherein Invention II does not require a load connector configured to accept a fluid container in a weight-bearing configuration; a chamber configured to receive fluid from the fluid container, wherein the chamber is configured to enable formation of fluid drops as the fluid traverses the chamber; a weight sensor coupled to the load connector, wherein the weight sensor is configured to generate a weight signal based on a measured weight of the fluid container in the weight-bearing configuration; a drop sensor configured to generate drop signals based on detecting the fluid drops traversing the chamber; comparing the drop signals in the period of time with the drop signals in a previous period of time; computing an estimate of the flow rate of the fluid based on the comparing, and transmitting a control signal to adjust the flow rate of the fluid responsive to determining a difference between a desired flow rate and the second estimate, which is required of by Invention III and Invention III does not require a flow sensor module configured to generate drop signals based on detecting drops of fluid dispensed from the fluid container; computing a weighted average of estimates of a flow rate of the fluid based on the drop signals, and transmitting a control signal to adjust the flow rate of the fluid based on the weighted average of the estimates of the flow rate, which is required of by Invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BRANDY S LEE/Primary Examiner, Art Unit 3783